 


109 HRES 643 : Directing the Attorney General to submit to the House of Representatives all documents in the possession of the Attorney General relating to warrantless electronic surveillance of telephone conversations and electronic communications of persons in the United States conducted by the National Security Agency.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 149 
109th CONGRESS 
2d Session 
H. RES. 643 
[Report No. 109–382] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Mr. Conyers (for himself, Mr. Berman, Mr. Boucher, Mr. Nadler, Mr. Scott of Virginia, Ms. Zoe Lofgren of California, Ms. Jackson-Lee of Texas, Ms. Waters, Mr. Meehan, Mr. Delahunt, Mr. Wexler, Mr. Weiner, Mr. Schiff, Ms. Linda T. Sánchez of California, Mr. Van Hollen, Ms. Wasserman Schultz, Mr. Kennedy of Rhode Island, Mr. Doggett, Mr. McDermott, Mr. Filner, Mr. Markey, Ms. Schakowsky, Ms. Lee, Mrs. Tauscher, Ms. McCollum of Minnesota, Mr. Udall of New Mexico, and Mr. Holt) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
 
March 2, 2006 
Additional sponsors: Mr. Al Green of Texas, Mr. Smith of Washington, Mr. Stark, Mr. Farr, Mr. Baird, Mr. Sanders, Mr. Price of North Carolina, Mr. Inslee, Mr. Hinchey, Mr. Ackerman, Mr. Kucinich, Mr. Serrano, Mrs. Maloney, Mr. Cleaver, Mr. Watt, Mr. Capuano, Mrs. Davis of California, Ms. Watson, Mr. George Miller of California, Mr. Baca, Mr. Moran of Virginia, Mr. Abercrombie, Mr. Waxman, Mr. Michaud, and Ms. Hooley of Oregon  
 
 
March 2, 2006 
Reported adversely, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Directing the Attorney General to submit to the House of Representatives all documents in the possession of the Attorney General relating to warrantless electronic surveillance of telephone conversations and electronic communications of persons in the United States conducted by the National Security Agency. 
 
 
That the Attorney General is directed to submit to the House of Representatives not later than 14 days after the date of the adoption of this resolution all documents in the possession of the Attorney General relating to warrantless electronic surveillance of telephone conversations and electronic communications of persons in the United States conducted by the National Security Agency (other than such warrantless electronic surveillance authorized to be conducted under section 102(a) of the Foreign Intelligence Surveillance Act of 1978), subject to necessary redactions or requirements for handling classified documents, including any and all opinions regarding warrantless electronic surveillance of telephone conversations and electronic communications of persons in the United States.  
 
 
March 2, 2006 
Reported adversely, referred to the House Calendar, and ordered to be printed 
